DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US patent 8,745,811) in view of Tolentino et al (US patent application publication 2013/0192015).
	The publication to Fujiwara discloses the invention substantially as is claimed.  Fujiwara discloses a coupling clip (9, fig. 2A) that includes a clip body (10, 12, 13) including a lever anchor portion (11) configured to be anchored to a coupling shaft (3, fig. 1A) of a wiper lever (4) supporting a blade rubber (7), and a wiper arm anchor portion (12, 13, 13b, 13c, 13c) configured to be anchored to a wiper arm (2, 2a).  Damper members (14, 15, fig. 2A) are attached to the clip body and are interposed between and facing opposing sidewalls of the wiper lever (4, fig. 4B) and the clip 
	The publication to Fujiwara discloses all of the above recited subject matter with the exception of the damper member formed of a different material forming the clip body.
	The publication to Tolentino discloses a coupling clip (10, fig. 1) for coupling a wiper arm (not shown but disclosed, para. 43) to a coupling shaft (2) of a wiper blade.  Tolentino also discloses that such coupling clip can be made of different pieces or parts and that such parts can be made of different materials if desired (para. 65).  Tolentino clearly suggests making coupling clips of multiple components of different materials.
	It would have been obvious to make different parts or components of the coupling clip of Fujiwara of different materials, as clearly suggested by Tolentino, in the manner claimed, to optimize the performance of the coupling clip.
	With respect to claim 2, the coupling shaft (3) extends between sidewalls of the lever (fig. 4A).
	With respect to claim 4, the damper members (14, 15) are provided on an opposite end to the anchor portion (note figure 2A).
	With respect to claim 5, the damper member surface is deemed to be low friction, at least as far as defined.
	With respect to claim 7, note side plates (10) of the clip body spaced apart in a width direction of the wiper lever (figs. 4).  The damper members extend in the width direction towards such side plates as can be seen in figure 4B.
	With respect to claim 8, note the wiper lever (4, fig. 1A) with which the coupling clip (9) is attached via the anchor portion engaging the shaft (3).  A blade rubber support (5, 6) secures the blade rubber (7) therewith.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US patent 8,745,811) in view Tolentino et al (US patent application publication 2013/0192015), as applied to claim 5 above, and further in view of Scinta (US patent 3,660,862).
	The publications to Fujiwara and Tolentino discloses all of the above recited subject matter with the exception of the low friction portion formed by a surface layer of low friction material applied onto the damper member.
	The publication to Scinta discloses a windshield wiper assembly (figs. 6-9) wherein a low friction material surface layer (56, fig. 9) is provided on a connector assembly or body (38”) to reduce friction between contacting surfaces thereof and with respect to relatively moveable engaging component (26).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the clip body contacting surfaces or damper member of the modified Fujiwara coupling clip with a low friction layer thereon, as clearly suggested by Scinta, to reduce friction between such clip body and the surfaces of the lever it engages.  Such would provide for more free movement of the lever with respect to the supporting wiper arm and thus improved responsiveness of the wiper rubber to the surface being wiped. 

Allowable Subject Matter

Claims 3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

Response to Arguments

Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.  Applicant argues that the Fujiwara coupling clip does not disclose a coupling clip having a damper member formed of a different material than the clip body.  Such is not persuasive, particularly in view of the teachings of Tolentino.  As set forth above, Tolentino suggests making coupling clips of different components of different materials.  Such teachings can readily be applied to the coupling clip of Fujiwara, including the damper members as claimed, to provide particular distinct materials for coupling clip operation optimization.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
22 October 2021